DETAILED ACTION
This is a final Office action addressing applicant’s response 11 August 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1, 4-11 and 13-18 are examined.
Claims 2, 3 and 12 are withdrawn.

Specification
Objection to the Title:
The title of the invention is objected to as it is not as short and specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Thermal Hybrid Tank, Liquid Cooled Photovoltaic Solar Panel, Solar Focusing Panel, and Thermal Hybrid Panel”

Objection to the Specification – minor formalities:
The disclosure is objected to because of the following informalities: “shaped to pitch a heat exchanger” (paragraph [0004]) is unclear as to what this means.  
Appropriate correction is required.
Objection to the Specification – new matter:
The amendment filed 11 August 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “upper covering device such as” (paragraph [0004]) broadens the disclosure to features that are beyond the “roof decking” as originally provided; “liquid cooled” (paragraph [0009] and elsewhere) broadens the originally filed disclosure to panels that do not include the liquid cooled feature; the deletion of “an existing” (paragraph [0013] and elsewhere) broadens out the limitation to beyond that which was originally provided.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 5 and 8 is objected to because of the following informalities: 

Claim 5: “the the tank” (lines 2 and 3) should be amended to delete the redundant “the”.

and C” as opposed to “consisting or A, B or C”; line 21, “the examiner suggests the following amendment, “an electrical connection;”

	Claim 9: the paragraphs beginning on lines 8 and 12 has a Markush group similar to that of claim 8 and the manner of correction is the same as noted above.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1: Applicant initially claims a pitch of 10 degrees and 75 degrees (lines 25 and 26), and the amended claims are directed to a rise/run of 2/12 and 45/12 which were intended to coordinate with the respective pitches.  While these calculations of the rise/run provide approximate values to the originally claimed degrees, they are not exactly 10 and 75 degrees, and the disclosure provided does not provide enough information to conclusively equate the now claimed rise/run to the originally claimed angles.  As a result the examiner considers this new matter.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1: “shape to pitch said heat exchanger at a desired pitch” (line 5) is indefinite as it is unclear what “shape to pitch” means and “desired pitch” (line 6 and elsewhere) is indefinite as “desired” is a relative term of art and the metes and bounds of this limitation cannot be determined; “as to pitch said outlet connection” (lines 20 and 21).  As an aside, “a desired pitch” (line 24) is not considered indefinite as the desired pitch is defined in the language of the claim.

	Claim 14: the language “consists of” (line 2) is limiting as it excludes any element not in the claim, so following the language with “further comprising” is improper as “comprising” is open ended and may include unrecited elements (see MEPEP 2111.03).

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Allowable Subject Matter
The examiner reserves comment on the allowbaility of claims 1, 4-11 and 13-18 pending resolution of the rejections under 35 USC 112(a).

Response to Arguments
The following addresses applicant’s remarks/arguments dated 11 August 2021:

	Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above, and will not repeat the response here for brevity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649